Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowability
	Refer to applicant’s remarks – pages 8-14 regarding claims 1**, 8**, 15** and 20** – and, claim amendments that were filed on 24th February 2021.
** The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Pierson et al, US 2020/0169295 A1: an apparatus for securely transferring first data comprising a plurality of bits to a target device that uses a single receive antenna, the apparatus comprising: a first antenna; a second antenna positioned a fixed distance from the first antenna such that a received signal strength indicator (RSSI) for the first antenna measured at the target device will be different that the RSSI for the second antenna; a transmitter; and a processor configured to control the transmitter to transmit a first signal containing second data, the processor causing the transmitter to switch between transmitting the first signal with the first antenna and transmitting the first signal with the second antenna based upon bits of the first data; and wherein the second data does not include the first data.
2. Verma, US 10,142,201 B2: new data processing systems, device control systems, and methods that relate to data acquisition from a device network by remote platform gateways, .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

th March 2021